PER CURIAM.
Veronica Franklin appeals the trial court’s revocation of her probation, adjudication of guilt and reinstatement of restitution. We affirm the trial court’s rulings with one exception.
After revoking Franklin’s probation, the trial court adjudicated her guilty and placed her on probation again for a period of ten years. The order of probation provides that Franklin pay restitution as follows: “$35,-491.99 LESS $1,099.96 PREVIOUSLY PAID AT RATE OF $60 MONTH BEGINNING 1-1-97, UNTIL 1-1-98 THEN $75 MONTH UNTIL 1-1-99 THEN $100 MONTH UNTIL 1-1-2000 THEN $25 ADDITIONAL EACH MONTH, INCREASED YEARLY, UNTIL PAID IN FULL.”
Franklin signed a plea form in the underlying case in which she agreed to pay restitution and made no challenge to the $35,491.99 amount that she was ordered to pay. Therefore, we find no error in the trial court’s reinstatement of the restitution obligation. However, while there is evidence in the record to support the trial court’s order that Franklin pay $60 per month toward the restitution, there was no evidence to support the automatic yearly increases. Therefore, we strike the portion of the condition that orders the automatic increases in the amount of the restitution payment and affirm the condition in all other respects.
*380Affirmed with portion of probation condition stricken.
THREADGILL, A.C.J., and FULMER and GREEN, JJ., concur.